DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

 
Terminal Disclaimer
The terminal disclaimer filed on March 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,492,594 and 10,098,987 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agnes Juang on March 10, 2022.

The application has been amended as follows: 

Claim 19: The catheter of Claim 1, wherein the coating further comprises a polyethylene glycol-lipid (PEG-lipid).

Claim 22: The catheter of Claim 1, wherein the coating further comprises one or more additives independently selected from penetrating enhancers and stabilizers.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims filed on February 17, 2022 requires the presence of a cationic cholesterol in the claimed lipophilic matrix of the catheter coating, in addition to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615